Title: To John Adams from James McHenry, 20 October 1797
From: McHenry, James
To: Adams, John



Sir
Near Downingtown 20 October 1797

I received by yesterdays mail your dispatch of the 20 September Ult. Major Lovell sent it from  Pittsburg and expected       to be here in a few days.
 The Spaniards it seems have thought proper to make a new move on the Chessboard and fall down the  Mississippi. I shall offer no opinion as to its object: It is enough that it serves to discredit them among the Northwestern Indians who will find some difficulty to reconcile this procedure with their late talks and promises to them. It will besides if these Indians contemplated war with the United States under Spanish support induce them to reflect more seriously before they attempt it.
You ask as if this movement was a prelude to war Should “our troops on the Mississippi have been attacked and I received information through channels of unquestionable authority, what am I to do? Shall I present the other cheek or will the President give me leave to display the American stripes at St. Louis, St. Genevieve and New Madrid.”
What reason is there for thinking that Spain intends at this time moment to commence hostilities against the United States? Is it her strength on the Mississippi? Is it the number and eagerness of her subjects and settlers on its banks for war with the United States? Is it support which she may have in view from disaffected people in the United States? Is it any or all these which could induce her to enter on such an experiment?
It appears through different channels of intelligence that the whole effective force of the Spaniards on the Mississippi is utterly incompetent to the defence of her own possessions in that quarter and consequently inadequate to offensive operations  It appears by information communicated in your letter of the 6 and 9 September ultimo that the Spanish Troops which have fallen down the Mississippi under Colonel Howard are of a cast by no means calculated to produce fear. It appears by an account in your letter just received that the young men inhabitants on the Spanish side of the Mississippi had retired to the woods on the approach of Colonel Howards detachment to avoid military service. It is also notorious that the Settlers at the Natches will not be easily induced to fight under their standard.
With respect to their receiving aid directly or indirectly from the disaffected or traitors among ourselves. There have been no doubt Spanish Agents who at different times have endeavoured to persuade the people of a certain section of the Union to pursue a different mode to obtain the free navigation of the Mississippi from that pursued by the Government: There have also been some partizans of their Schemes among our own Citizens who have encouraged the idea of a secession of the western people from the Union. These attempts however have not succeeded. The great body of the people of the Western Country have discovered that their peculiar interest will be better promoted and independence more effectually secured by remaining united with their Brethren of the United States than by a secession from them and holding a kind of Independence (could that be accomplished) under the guarantee of a foreign Nation. Such being the fact Spain can count but little on this resource or rather if her Agents have been faithful in their reports to her she must have subscribed to honest policy which will ensure to her the lasting friendship of the United States.
Can we suppose then that Spain with such means and under such circumstances will venture at this time upon hostilities as to thereby commit her interests on the Mississippi to a war with the United States. Is it with the enervated dispirited and undisciplined troops she may send from the Mother Country that she can expect to overpower the hardy yeomen of our Country? Spain from her connection with France and the conduct that nation has observed towards the United States may indeed entertain apprehensions of being forced into a war with the United States, in the event of a war taking place between the United States and France: but is there solid ground for the opinion that she will volunteer such a war in the present conjuncture and under the present state of their colonial possessions in America and military face on the Mississippi.
Should Spain however be induced by a different view of the subject and different considerations to commit hostilities on the United States your questions admit of the following answers.
In case of actual hostility you will defend yourself and Country to the extent of your means. In case of an attempt by Spain to violate our territory only you will pursue a line of conduct similar to that which you have assured the Baron de Carondelet in your letter of the 4. of September 1797. you would observe towards Great Britain. “You will (according to your expression in that letter) give effectual opposition to it and preserve inviolate the rights of your Country.”
I beg sir while upon this subject to have it clearly understood that the Troops of the United States are in no instance to become the aggressor and that you are in every case of attack to act wholly on the defensive. Whatever may be the conduct of Spain with reference to hostilities, the President will not direct an invasion of any part of the Spanish Territory or the capture of St. Louis, St. Genevieve, or New Madrid. To declare war which such an order might be construed to amount to, belongs exclusively to Congress and cannot be exercised by either branch independent of the others. But apart from this objection such a proceeding would be contrary to that policy which it is the Presidents intention to pursue and opposite to that peace which he wishes to preserve to the United States by every rational proper and honorable means in his power.  You will be pleased therefore conformably to the uniform tenor of my letters to direct your attention to the preservation of our own rights without meditating an invasion of those of Spain.
I could wish that Major Lovell had sent me your dispatch of the 18 of September Ultimo alluded to in your letter which he forwarded. I presume it contained your reason for remanding the company you had ordered from Detroit to strengthen Massac or establish a post on the Mississippi. I conclude however that you could not have known when you issued it, that it is extremely uncertain whether any or what number of Troops can be spared from Tenessee to meet any emergency on the Ohio or Mississippi, otherwise you would have continued it in activity Taking it for granted therefore that you depended on this reinforcement and considering that the removal of Colonel Howard’s force below the Ohio is calculated to keep the Indians tranquil in the Northwestern territory and inferring from your questions that you apprehended something like hostility I have thought it most conformable to these circumstances to give force to your original order and have accordingly directed the remanded company to proceed under it as if it had not been repealed. Inclosed is the Copy of my letter on the occasion to the Commandant of Detroit. I expect this will find you at Massac and that as it goes by tomorrows mail it will overtake Major Freeman before his departure from Pittsburg.
With great respects, / I am Sir / Your obedient servant.
